—Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered June 8, 1977, convicting him of criminal possession of a weapon in the third degree, upon a nonjury verdict, and imposing sentence. Judgment reversed, on the law, indictment dismissed, and case remitted to the Criminal Term for the purpose of entering an order in its discretion pursuant to CPL 160.50. As the People commendably concede, the People’s evidence was insufficient as a matter of law and the indictment must be dismissed (see People v Lester, 61 AD2d 844; People v Rodriguez, 57 AD2d 746). Mollen, P. J., Titone, Mangano and Gibbons, JJ., concur.